Matter of Terian v Terian (2018 NY Slip Op 08268)





Matter of Terian v Terian


2018 NY Slip Op 08268


Decided on December 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Tom, Moulton, JJ.


7805N

[*1] In re Peter G. Terian	File 3871I,J/02 Deceased.
vJuliana C. Terian, Petitioner-Respondent,
Thomas J. Killeen, Petitioner,
vRobert Wurmbrand, Respondent-Appellant.


Sullivan & Worcester, LLP, New York (Jonathan G. Kortmansky of counsel), for appellant.
Law Office of Theodore P. Kaplan, New York (Theodore P. Kaplan of counsel), for respondent.

Order, Surrogate's Court, New York County (Nora S. Anderson, S.), entered July 26, 2017, which, inter alia, granted the joint application of petitioners Juliana C. Terian and Thomas J. Killeen for the appointment of Jacques L. Debrot as successor co-trustee upon the resignation of Killeen, unanimously affirmed, with costs.
The Surrogate properly granted the petition since the express terms of the subject will permitted a majority of the trustees to act collectively in selecting successor trustees (see Matter of Luckenbach, 303 NY 491, 496 [1952]; see also Georgius v Village of Morrisville, 90 AD3d 1256 [3d Dept 2011]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2018
CLERK